Citation Nr: 1228003	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  06-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to the service connected lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from October 1984 to June 1985.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which in pertinent part found that no new and material evidence had been received to reopen the claim for OSA.

In a May 2009 decision, the Board reopened and remanded this matter for further development.  In an October 2010 decision, the Board remanded the claim for additional development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than a notification letter to the Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that this matter must be remanded again, as the opinion provided by the January 2011 VA examination did not adequately answer all the questions raised in the October 2010 Board Remand.  

VA originally granted the Veteran service connection for obstructive pulmonary disease, which the RO previously rated at 30 percent, from January 19, 1996, in a June 1996 rating decision.  In a May 2003 rating decision, the RO granted the Veteran a 60 percent disability rating for that disability, from October 30, 2002. 

There are various medical opinions of record addressing the possible etiology of the Veteran's claimed obstructive sleep apnea (OSA).  In an April 1996 VA examination, a VA examiner noted that the Veteran's "chronic obstructive pulmonary disease does not cause sleep apnea, but can compound it, and possibly that is what has happened in this patient."  In a December 2006 VA outpatient treatment record, a VA medical provider noted that the Veteran's "OSA is due to his obesity.  However, hypoxia at night and the need for CPAP or oxygen could be due to worsening COPD."

The Veteran subsequently received a VA examination in April 2010.  That VA examiner found:

[N]o evidence of significant current obstructive lung disease.  Further, I'm not certain that this was ever clearly established in the initial evaluations for this.

In any event there is no evidence at this time of significant obstructive lung disease.  I can therefore render no opinion on how such a process might affect his OSA.  

As it regards the "increase in the severity of the nonservice connected OSA":  Evaluation by a sleep specialist is recommended.  

In the October 2010 Remand, the Board requested that the Veteran receive a VA examination by a sleep specialist to resolve the question of whether the Veteran's sleep apnea is etiologically related to service or was caused or aggravated by his service-connected lung disability.  

The Veteran subsequently received a new VA examination in January 2011.  That VA examiner found that the Veteran's sleep apnea is not caused by or a result of obstructive lung disease.  The VA examiner opined that the Veteran "has restrictive lung disease...not negatively impacted by Obstructive [sic] sleep apnea which is an upper airway issue."  The VA examiner further noted that the Veteran's sleep apnea "is more likely due to that condition veteran reports signifigant [sic] weight gain which would contribute to his worsening sleep apnea.  [T]his is again not due to veterans [sic] lung disease." 

Although the January 2011 VA examiner provided an opinion as to whether the sleep apnea developed due to the service-connected lung disability, the VA examiner did not provide an opinion as to whether the sleep apnea was aggravated by the service-connected lung disability.  In the July 2012 appellant's post-remand brief, the Veteran's representative also raised the question of whether sleep apnea would be a natural progression of the service-connected lung condition.  The January 2011 VA examiner also did not address that issue.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board finds that the January 2011 VA examiner should provide an addendum opinion to address the unresolved questions.  If the January 2011 VA examiner is unavailable, a new medical opinion should be requested to address the above questions.  

VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Prior to any examination, copies of any outstanding records of pertinent medical treatment should be obtained and added to the claims file.  Specifically noted in this regard are any treatment records for a lung disorder and sleep apnea to the present day.

The Board notes that the last VA treatment records associated with the claims file were from September 2011 and that the Veteran has reported receiving continuing treatment from VA. Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and request his assistance in identifying all medical care providers who have treated his service-connected lung disability and sleep apnea and request any necessary release forms required to obtain copies of any outstanding records of pertinent treatment.  

If the Veteran wishes for the RO/AMC to attempt to obtain those records and provides the appropriate authorizations, the RO/AMC shall attempt to obtain those records.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from September 2011 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  After the requested medical records have been associated with the claims file, the RO/AMC shall request that the January 2011 VA examiner provide an addendum opinion to address the questions of whether the Veteran's sleep apnea is aggravated by his service-connected lung disability or if the sleep apnea is a natural progression of the service-connected lung disability.   If the January 2011 VA examiner is unavailable, a new VA medical opinion from a sleep disorders specialist should be obtained.  

The VA examiner should review the claims file and determine whether it is at least as likely as not that the Veteran has sleep apnea related to some aspect of his period of service, including whether it developed secondary to or is aggravated by his service-connected lung disability.  

The VA examiner should base his or her opinion on previous examination findings, including if appropriate other diagnostic studies, as well as a review of the claims file, including review of records of treatment during service and records of treatment following service, and a copy of this remand.  

The examiner is requested to render opinions addressing each of the following questions: 

a)  Does the Veteran currently have obstructive sleep apnea (OSA)?  

b)  Is it at least as likely as not (50% probability or greater) that the OSA was caused by some aspect of the Veteran's service?  

c)  Is it at least as likely as not (50% probability or greater) that the OSA was caused or aggravated beyond the natural progression of the disorder by the Veteran's service-connected lung disability?  

If the examiner finds that OSA was aggravated by the service-connected lung disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

d)  Is it at least as likely as not (50% probability or greater) that the OSA is a natural progression of the service-connected lung disability?  

For purposes of the opinion being sought, the examiner should specifically consider the following:

	all service treatment records, private medical records, VA medical records, and prior VA examinations, specifically including the records referred to in the above Remand, the Veteran's lay statements of record, and any medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

4.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


